Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
1.	Claims 1-20 are allowed over prior art.

2.	The following is an examiner's statement of reasons for allowance: 
	The prior art(s) teach(es): 
	Kim et al., US publication no. 2020/0279149, teaches a method for reinforcement learning using a virtual environment generated by deep learning including: performing, by a first artificial intelligence module, reinforcement learning of a first artificial neural network using a second artificial neural network of a second artificial intelligence module as the virtual environment; determining, after the reinforcement learning of the first artificial neural network is completed, by the first artificial intelligence module, a control command by applying sensing information received from a sensor of a control environment to the first artificial neural network; and providing, by the first artificial intelligence module, the control command to an actuator so that the actuator se the control environment is able to control a control target of the control environment according to the control command. 

Li, publication no. SG1020180290, teaches a reinforcement learning method for optimizing control parameters for data center cooling system involves using trained 

	However the prior art of records do not teach or suggest, individually or in combination, an apparatus and a method comprising: at least one processing device being configured to perform steps of: obtaining a first set of parameters characterizing an operating state of a plurality of heterogeneous information technology resources of a data center and a second set of parameters characterizing an operating state of one or more cooling systems of the data center; determining an overall operating state of the data center by aggregating the first and second sets of parameters; identifying a power consumption profile of the data center based at least in part on the determined overall operating state of the data center; performing a joint training of a first set of one or more reinforcement learning agents and a second set of one or more reinforcement learning agents based at least in part on the determined overall operating state of the data center and the identified power consumption profile; generating a first set of controls for the plurality of heterogeneous information technology resources of the data center utilizing the trained first set of one or more reinforcement learning agents and a second set of controls for the one or more cooling systems of the data center utilizing the trained second set of one or more reinforcement learning agents, the first and second sets of controls being configured to reduce power consumption by the data center while maintaining specified performance benchmarks for workloads executing in the data center; and controlling operation of the data center based at least in part on the first and second sets of controls.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chun Cao whose telephone number is 571-272-3664.  The examiner can normally be reached on Monday-Friday from 7:00 am-3:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C. Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Dec. 16, 2021
/CHUN CAO/Primary Examiner, Art Unit 2115